403 Mich. 521 (1978)
271 N.W.2d 513
EASLEY
v.
JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY
Docket No. 58994.
Supreme Court of Michigan.
Decided November 20, 1978.
Seymour Berger for defendant Jeffrey Jackson.
RYAN, J.
We granted leave to appeal in this case to consider whether an illegitimate child, acknowledged by a father to be his in a formal court pleading, may participate along with legitimate children of that father in the distribution of the father's estate. The trial court and Court of Appeals answered the question in the negative; we reverse.
I
James Easley, a Ford Motor Company employee, died in 1970. Earlier, in 1961, Jeffrey Jackson was born to Ellen Jackson and, in 1963, James Easley acknowledged Jeffrey to be his son in a paternity suit. Then, in 1967, James Easley married Helen Easley, and the couple had a son, Demosthenes. *523 After James Easley died, Demosthenes was held entitled to a total of $9,400 from a Ford Motor group life insurance policy covering Easley's life, and Jeffrey Jackson was barred from sharing in the life insurance.[1] The Court of Appeals affirmed, 70 Mich. App. 451; 245 NW2d 785 (1976), refusing to reverse, as urged by Jeffrey Jackson, on the basis of the equal protection or due process clauses of the Federal or Michigan Constitutions.
It is undisputed that, in a circuit court pleading, James Easley acknowledged Jeffrey Jackson to be his own son, and that the Wayne Circuit Court, on May 10, 1963, ordered James Easley to pay the friend of the court $5 each week for the use and benefit of Jeffrey Jackson until Jeffrey reached 18. Jeffrey had not reached 18 when his father died.
Section 2(b) of the Paternity Act (MCLA 722.712[b]; MSA 25.492[b]) provides:
"If the father dies, an order of filiation or a judicially approved settlement made prior to his death shall be enforceable against his estate in the same manner and way as a divorce decree."
Further, under § 27 of our divorce code (MCLA 552.27; MSA 25.105) a child support order may be enforced against the estate of a party to a divorce. Also, our decision in Creyts v Creyts, 143 Mich. 375; 106 N.W. 1111 (1906), declared that a trial court may retain jurisdiction, after a party's death, to enforce a divorce decree. We said (143 Mich. 376-377):
"The original decree was not discharged by the death of the complainant. No one would contend that the *524 provision for the wife would have been discharged by his death or before payment, or before it became due. And in Shafer v Shafer, 30 Mich. 163 [1874], an appeal by the wife, after a husband's death, was held allowable if she was dissatisfied with the decree for alimony, and, in the matter of Seibly v Ingham Circuit Judge, 105 Mich. 584 [63 N.W. 528 (1895)], we held that it was a proper practice to permit the revivor of a divorce suit to permit proceedings upon the decree to adjudicate the reserved question of alimony, upon bringing in the representative. These cases necessarily imply the authority to retain jurisdiction of the property of the husband in a divorce case after the death of the husband, to see that it be applied to the support of the wife and infant children."
Therefore, since an order of filiation may be enforced as a divorce decree, and since a divorce decree may be enforced after the death of a party to the divorce, there is no reason the circuit court in the instant case may not enforce the filiation order of $5 each week against the insurance proceeds in this case until the filiation order has been completely fulfilled.
II
The ruling that Jeffrey Jackson may share, to the extent of enforcing the filiation order, in his father's estate does not end our inquiry, because merely to allow enforcement of that order might still leave Jeffrey in an inferior position to Demosthenes in sharing in the father's estate. Such inequality of treatment mandated under In re Harper's Estate, 272 Mich. 476; 262 N.W. 289 (1935), and Ghosson v Stewart's Estate, 319 Mich. 204; 29 NW2d 282 (1947), by failure to meet the conditions contained in MCLA 702.83; MSA 27.3178(153) is barred, where filiation has been judicially declared, *525 by Trimble v Gordon, 430 U.S. 762; 97 S. Ct. 1459; 52 L. Ed. 2d 31 (1977).
In Trimble, as in the instant case, there had been a judicial determination of paternity (430 U.S. 763-764):
"Appellant Deta Mona Trimble is the illegitimate daughter of appellant Jessie Trimble and Sherman Gordon. Trimble and Gordon lived in Chicago with Deta Mona from 1970 until Gordon died in 1974, the victim of a homicide. On January 2, 1973, the Circuit Court of Cook County, Ill., had entered a paternity order finding Gordon to be the father of Deta Mona and ordering him to pay $15 per week for her support. Gordon thereafter supported Deta Mona in accordance with the paternity order and openly acknowledged her as his child. He died intestate at the age of 28, leaving an estate consisting only of a 1974 Plymouth automobile worth approximately $2,500."
On the strength of that judicial determination, the United States Supreme Court declared (at 772):
"Sherman Gordon was found to be the father of Deta Mona in a state-court paternity action prior to his death. On the strength of that finding, he was ordered to contribute to the support of his child. That adjudication should be equally sufficient to establish Deta Mona's right to claim a child's share of Gordon's estate, for the State's interest in the accurate and efficient disposition of property at death would not be compromised in any way by allowing her claim in these circumstances."
We are convinced that the Michigan statute was intended to serve purposes similar to those supporting the Illinois statute considered in Trimble and we therefore decide that it would deny equal protection of the laws not to allow Jeffrey Jackson to share equally with Demosthenes Easley in the *526 proceeds of the insurance policy concerning James Easley's life.
To the extent this opinion is inconsistent with In re Harper's Estate, supra, and Ghosson v Stewart's Estate, supra, those cases are no longer controlling.
The case is remanded to the Wayne Circuit Court for proceedings consistent with this opinion. Costs to appellant.
KAVANAGH, C.J., and WILLIAMS, LEVIN, COLEMAN, FITZGERALD, and BLAIR MOODY, JR., JJ., concurred with RYAN, J.
NOTES
[1]  This holding was accomplished by summary judgment in circuit court. The court declared the named beneficiary, Helen Easley, could not receive the proceeds because she shot James Easley.